—In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated April 8, 1999, which granted the motion of the defendants Rogelio Burgos and Trans-Pacific Publishing, Inc., d/b/a Headline Philippines, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
This action was commenced by the plaintiff against a newspaper, its publisher, and a reporter, based on an article which referred to the plaintiffs criminal conviction in Nassau County a number of years ago. The article was substantially accurate, and was a “fair and true” report of a judicial proceeding within the meaning of Civil Rights Law § 74 (see, Holy Spirit Assn. for Unification of World Christianity v New York Times Co., 49 NY2d 63, 67; Glendora v Gannett Suburban Newspapers, 201 AD2d 620; Carter v Visconti, 233 AD2d 473, 474). The privilege set forth in Civil Rights Law § 74 is absolute, and is not defeated by the plaintiffs allegations of malice or bad faith (see, Glendora v Gannett Suburban *470Newspapers, supra). Santucci, J. P., Joy, Thompson and Gold-stein, JJ., concur.